
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(au)


HEALTHCARE PARTNERS INC.


December 3, 2002

Magellan Health Services, Inc.
6950 Columbia Gateway Drive
Columbia, MD 21046

Ladies and Gentlemen:

        The purpose of this letter is to set forth the terms of an engagement
(the "Engagement") between and among Magellan Health Services, Inc. ("Magellan"
which, where appropriate, shall include its subsidiaries), Healthcare
Partners Inc. ("HPI"), Steven J. Shulman ("Shulman" or the "Chief Executive
Officer") and Dr. René Lerer ("Lerer") encompassing the scope of the services to
be performed and the basis of compensation for those services. Each of Keith
Kudla ("Kudla") and Danna Mezin ("Mezin", and with Shulman, Lerer and Kudla,
each an "Officer" and, collectively, the "Officers") shall be bound to the terms
of Section 8 hereof pursuant to a separate letter attached hereto as Schedule B.

        As used herein, the term "Restructuring Transaction" shall mean,
collectively, any merger or consolidation involving Magellan, a sale of all or
substantially all of the assets of Magellan or restructuring, modification,
reduction, reorganization, refinancing, and/or recapitalization of Magellan with
respect to Magellan's outstanding indebtedness (in any case, whether or not
pursuant to a plan of reorganization (a "Plan") under Title 11 of the United
States Code (the "Bankruptcy Code")). Upon your execution, this letter will
constitute an agreement (this "Agreement") among Magellan, Shulman, Lerer and
HPI.

1.Description of Services and Duties

(a)During the term of the Engagement, HPI shall make available to Magellan the
services of the Officers and each of the Officers hereby agrees to provide their
services. Shulman shall be duly appointed by the Board of Directors of Magellan
(the "Board") at the next meeting of the Board as its Chief Executive Officer.
As such, the Chief Executive Officer shall report directly to and take
directions from the Board, shall have the duties, responsibilities and authority
normally associated with the position of chief executive officer, and, with the
input and involvement of Magellan's senior management, shall develop for the
Board's consideration proposals that address Magellan's financial and operating
performance. The Officers shall be appointed as officers of Magellan, as
determined by the Chief Executive Officer in consultation with the Board. It is
anticipated that the Officers shall work on the following activities:

(i)overall management of Magellan's operations;

(ii)implementing Magellan's business plan as developed by the management of
Magellan and the Board as such plan may be amended from time to time with the
approval of the Board;

(iii)the refinement of, and input into, the existing operating plan and cash
flow forecast (including working with Magellan's financial advisors) and
presentation of such plan and forecast to the Board and Magellan's creditors;

(iv)the execution and the implementation of cost reduction and operations
improvement opportunities, including Magellan's Accelerated Business Improvement
initiatives, and further refinement of such cost reduction and operations
improvement plan through review of Magellan's facilities, personnel and
operating procedures;

1

--------------------------------------------------------------------------------

(v)communications with shareholders, customers and creditors of Magellan and
meetings with representatives of such constituents to discuss the business
operations, financial performance and general condition of Magellan and the
progress made to implement the operating plan and any modifications thereof; and

(vi)other reasonable activities as are approved by the Board from time to time.



(b)The Officers will continue to be employed by HPI. During the term of the
Engagement, the Chief Executive Officer and the other Officers will devote
substantially all of their business time and efforts to the services and duties
set forth in paragraph 1(a) hereof, except that the Officers may serve on boards
of directors and advisory boards of other companies provided that such service
does not interfere with their obligations hereunder.



2.Compensation

(a)During the term of the Engagement, HPI will receive a monthly fee equal to
$250,000 for the Chief Executive Officer and the other Officers devoting
substantially all their business time and efforts to the Engagement, payable in
advance on January 1, 2003 and the first day of each month thereafter, provided
that the payment to be made on January 1, 2003 shall include payment in arrears
for the period from the first day of the engagement hereunder until December 31,
2002 and the payment to be made on the first day immediately prior to the
Scheduled Termination Date shall include only the pro rata amount of such
payment due for such month. If the Engagement is terminated prior to six months
after the date hereof (other than pursuant to paragraph 3(b) by HPI or pursuant
to paragraph 3(c)), HPI shall be entitled to receive, as of the termination of
the Engagement, the difference, if any, between $1,500,000 and the amounts
otherwise paid pursuant to this paragraph 2(a). If the Engagement is terminated
pursuant to paragraph 3(b) by HPI or pursuant to paragraph 3(c), then no further
payments shall be due under this paragraph 2(a).

(b)The Officers will be reimbursed for their reasonable out-of-pocket expenses
incurred during the term of the Engagement in connection with the performance of
the Engagement such as travel, lodging, temporary relocation and telephone
charges in accordance with Magellan's normal policies regarding approval of
employee's travel, temporary relocation and expenses. The Officers will be given
access to Magellan's technology and communications systems (i.e., e-mail)
consistent with Magellan's normal policies for executives.

(c)Magellan shall pay to HPI a success fee on the 30th day after the
Restructuring Date, as set forth below; provided that (X) if HPI's engagement is
terminated on or after the Restructuring Date for any reason, Magellan shall pay
the success fee pursuant to this paragraph 2(c) in accordance with the terms
hereof, (Y) if Magellan terminates the engagement pursuant to paragraph 3(b)
prior to the Restructuring Date, Magellan shall make the payments pursuant to
this paragraph 2(c) in accordance with the terms hereof only if the
Restructuring Date occurs within three months (the "Tail Period") of the date
such Engagement is so terminated; provided further that, if the term of the
Engagement is more than three months, the Tail Period shall be six months, and
(Z) if HPI is terminated pursuant to paragraph 3(c) or HPI terminates the
engagement pursuant to paragraph 3(b), in either case, prior to the
Restructuring Date, no payments shall be made pursuant to this paragraph 2(c).
The term "Measurement Period" shall mean (A) for purposes of this paragraph 2(c)
(other than clause (iii) hereof), the period from January 1, 2003 through the
end of the month immediately prior to the Restructuring Date; provided that if
Magellan terminates the engagement pursuant to paragraph 3(b), the Measurement
Period shall be the period from January 1, 2003 through the end of the month
immediately prior to the last day of the Engagement (which shall be deemed to
occur no earlier than January 31, 2003) and (B) for purposes of
paragraph 2(c)(iii), the period from January 1, 2003 through the Restructuring

2

--------------------------------------------------------------------------------

Date; provided that if Magellan terminates the engagement pursuant to
paragraph 3(b), the Measurement Period shall be the period from January 1, 2003
through the last day of the Engagement (which shall be deemed to occur no
earlier than January 31, 2003).

(i)A payment of $300,000 shall be payable pursuant to this clause (i) in
consideration of the consummation of a successful Restructuring Transaction;

(ii)A payment of $400,000 shall be payable pursuant to this clause (ii) if
Magellan's profit or loss from continuing operations before depreciation,
amortization, interest (net), special charges, income taxes and minority
interests, measured on a consolidated basis and for all segments (i.e., the
"Segment Profit" (as defined in and calculated on a basis consistent with
Magellan's annual report on Form 10-K filed with the Securities and Exchange
Commission for the fiscal year ended September 30, 2001 filed on December 31,
2001)) for the Measurement Period (or, if the Measurement Period ends later than
December 31, 2003, the period from January 1, 2003 through December 31, 2003)
("Measured Segment Profit") is greater than or equal to 90% of the target
Segment Profit as agreed to between HPI and Magellan for such period (the
"Target Segment Profit") and less than 110% of the Target Segment Profit for
such period; provided that:

(a)if the Measured Segment Profit in less than 80% of the Target Segment Profit
for such period (the "Minimum Target Segment Profit"), no payment shall be
payable pursuant to this clause (ii);

(b)if the Measured Segment Profit is greater than the Minimum Target Segment
Profit but less than 90% of the Target Segment Profit for such period the
payment pursuant to this clause (ii) shall be equal to the product of (x) the
fraction obtained by dividing (1) the amount by which the Measured Segment
Profit is in excess of the Minimum Target Segment Profit divided by (2) 10% of
the Target Segment Profit for such period and (y) $400,000;

(c)if the Measured Segment Profit is greater than 110% of the Target Segment
Profit for such period but less than 120% of the Target Segment Profit for such
period (the "Maximum Target Segment Profit"), the payment pursuant to this
clause (ii) shall be equal to $400,000 plus the product of (x) the fraction
obtained by dividing (1) the amount by which the Measured Segment Profit is in
excess of 110% of the Target Segment Profit for such period divided by (2) 10%
of the Target Segment Profit for such period and (y) $400,000; and

(d)if the Measured Segment Profit is greater than or equal to the Maximum Target
Segment Profit, the payment payable pursuant to this clause (ii) shall be
$800,000.



(iii)A payment of $400,000 shall be payable pursuant to this clause (iii) if the
amount of (x) the aggregate of the expected or actual membership lives as of the
end of the Measurement Period attributable to new Profitable Contracts for which
Magellan has entered into a written agreement or letter of intent with respect
thereto occurs during the Measurement Period less (y) the aggregate of the
expected or actual membership lives as of the end of the Measurement Period
attributable to Profitable Contracts for which written notice of the termination
or nonrenewal of such contracts occurs during the Measurement Period (the
"Adjusted Membership Change") is greater than (i.e., less negative than)
negative 500,000 (the "Target Adjusted Membership Change"); provided that:

(a)if the Adjusted Membership Change is less than (i.e., more negative than)
negative three million (the "Minimum Adjusted Membership Change"), no payment
shall be payable pursuant to this clause (iii); and

3

--------------------------------------------------------------------------------

(b)if the Adjusted Membership Change is greater than (i.e., less negative than)
the Minimum Adjusted Membership Change but less than (i.e., more negative than)
the Target Adjusted Membership Change, the payment pursuant to this clause (iii)
shall be equal to the product of (x) the fraction obtained by dividing (1) the
amount by which the Adjusted Membership Change is in excess of the Minimum
Adjusted Membership Change divided by (2) 2,500,000 and (y) $400,000.

For purposes hereof, Profitable Contracts shall mean contracts with Magellan's
customers that have projected Segment Profit for such contract less National
Service Costs allocated to such contract for the succeeding 12 months expressed
as a percentage of revenues attributable to such contract, all as calculated on
a basis consistent with Company's past practices greater than or equal to the
targeted margin for the corresponding business segment which is applicable to
such contract as follows: Health Plan 10%; Public Solutions 5%; and Workplace
15%. The parties in good faith will reasonably determine whether any lost
contract or new contract is or is not a Profitable Contract regardless of the
margin requirements set forth above based on such factors as degree of risk,
size, name or prestige value, geographic importance and other factors deemed
relevant by the parties, taken as a whole together with margin.

(iv)A payment of $100,000 shall be payable pursuant to this clause (iv) based on
the average speed to answer calls ("ASA") from customer members by customer
service representatives ("CSRs") across all of Magellan's regional service
centers ("RSCs") for the Measurement Period (the "Measured Average ASA"),
measured from first ring as follows:

(a)if Measured Average ASA is less than or equal to 30 seconds, then the payment
pursuant to this clause (iv) shall be $100,000;

(b)if the Measured Average ASA is greater than 30 seconds, then no payment shall
be payable pursuant to this clause (iv).



(v)A payment of $100,000 shall be payable pursuant to this clause (v) based on
the percentage (the "Measured ASA Percentage") of Magellan's RSCs which are in
operation as of the end of the Measurement Period having an ASA from customer
members by CSRs for the Measurement Period of less than or equal to 30 seconds,
as follows:

(a)if the Measured ASA Percentage is greater than or equal to 87%, then the
payment pursuant to this clause (v) shall be $100,000;

(b)if the Measured ASA Percentage is less than 87%, then no payment shall be
payable pursuant to this clause (v).



(vi)A payment of $100,000 shall be payable pursuant to this clause (vi) based on
the percentage (the "Measured Processing Percentage") of clean claims (i.e., a
claim for which Magellan has received all paperwork necessary to process such
claim) paid by Magellan on an aggregate basis in 30 days or less for the
Measurement Period (computed in accordance with Magellan's past practices and
Board reporting) as follows:

(a)if the Measured Processing Percentage is greater than or equal to 97.8%, then
the payment pursuant to this clause (vi) shall be $100,000;

(b)if Measured Processing Percentage is less than 97.8% and greater than 96.8%,
then the payment to be made pursuant to this clause (vi) shall be equal to the
product of (x) the fraction obtained by dividing (1) Measured Processing
Percentage minus 96.8% divided by (2) 1% and (y) $100,000; and

4

--------------------------------------------------------------------------------

(c)if the Measured Processing Percentage is less than 96.8%, then no payment
shall be payable pursuant to this clause (vi).



(vii)A payment of $200,000 shall be payable pursuant to this clause (vii) based
on the percentage of whole months during the Measurement Period for which each
of the Top 20 Contracts (those contracts with Magellan as set forth on
Schedule A) (the "Measured Top 20 Processing Percentage") measured
independently, is in compliance with such contract's requirements for payment of
clean claims (i.e., a claim for which Magellan has received all paperwork
necessary to process such claim); provided that if such contract has no such
requirements, the requirement shall be deemed to be payment of 95% of all clean
claims within 30 days, in each case computed in accordance with Magellan's past
practices and Board reporting (i.e., a percentage equal to the sum of all months
(on a contract by contract basis) during such period that such contract is in
compliance divided by the product of the number of whole months in such period
and 20, assuming all contracts remain in effect for the entire period) (n.b. for
example if a contract is in compliance for three of six months during the
period, then three will be included in the numerator and six will be included in
the denominator and if a contract has been terminated after three months of a
six month period, three will be included in the denominator and the number of
those three months in which Magellan is in compliance with the contract will be
included in the numerator), as follows:

(a)if the Measured Top 20 Processing Percentage is greater than or equal to 98%,
then the payment pursuant to this clause (vii) shall be $200,000;

(b)if Measured Top 20 Processing Percentage is less than 98% and greater than
88%, then the payment to be made pursuant to this clause (vii) shall be equal to
the sum of $100,000 and the product of (x) the fraction obtained by dividing
(1) Measured Top 20 Processing Percentage minus 88% divided by (2) 10% and
(y) $100,000;

(c)if Measured Top 20 Processing Percentage is less than 88% and greater than
68%, then the payment to be made pursuant to this clause (vii) shall be equal to
the product of (x) the fraction obtained by dividing (1) Measured Top 20
Processing Percentage minus 68% divided by (2) 20% and (y) $100,000; and

(d)if the Measured Top 20 Processing Percentage is less than 68%, then no
payment shall be payable pursuant to this clause (vii).




3.Term

(a)The Engagement will commence as of the date hereof and shall continue until
the consummation of a Restructuring Transaction (such date, the "Restructuring
Date"); provided that (x) upon written notice to HPI prior to the Restructuring
Date, the Engagement may be extended for an additional 45 day period at
Magellan's option (the Restructuring Date, or if extended, the 45th day after
the Restructuring Date shall be referred to as the Scheduled Termination Date)
and (y) the Engagement may be terminated prior to the Scheduled Termination Date
pursuant to clause (b) or (c) below.

(b)Either Magellan or HPI may terminate the Engagement prior to the Scheduled
Termination Date without cause by giving 30 days' advance written notice to the
other party. In the event of such termination by either Magellan or HPI, any
fees and expenses due and payable to HPI shall be remitted promptly and HPI
shall promptly invoice Magellan for any expenses incurred prior to termination
but not yet invoiced.

(c)Magellan may at any time immediately terminate HPI's services hereunder "For
Cause" by giving written notice to HPI. "For Cause" shall mean (i) one of the
Officers is convicted of,

5

--------------------------------------------------------------------------------

admits guilt in a written document filed with a court of competent jurisdiction
to, or enters a plea of nolo contendere to, an allegation of fraud,
embezzlement, misappropriation or any felony; (ii) one of the Officers willfully
disobeys a lawful direction of the Board; or (iii) a breach of any of HPI's or
the Officers' obligations under this Agreement which is not cured within 5 days
of Magellan's written notice thereof.

4.Relationship of the Parties

        The parties intend that an independent contractor relationship will be
created between HPI and Magellan by this Agreement. The Officers shall each
remain employees of HPI, which shall retain the rights (subject to the terms
hereof) to direct and control their performance. The compensation set forth in
paragraph 2 shall be exclusive, and neither the Officers nor any other HPI
personnel shall be entitled to participate in any compensation or benefit plan
or perquisite of Magellan.

        Magellan acknowledges that HPI's engagement shall not constitute an
audit, review or compilation, or any other type of financial statement reporting
engagement that is subject to the rules of the American Institute of Certified
Public Accountants, the Securities and Exchange Commission or any other state or
national professional or regulatory body.

5.Application for Retention of HPI

        In the event Magellan determines to commence a case or cases under
chapter 11 of the Bankruptcy Code in order to pursue a Restructuring Transaction
or other transaction, Magellan shall apply promptly to the Bankruptcy Court
pursuant to sections 327(a) and 328(a) of the Bankruptcy Code and Rule 2014 of
the Federal Rules of Bankruptcy Procedure, for approval of (a) this Agreement
and (b) HPI's retention by Magellan under the terms of this Agreement, nunc pro
tunc to the date of commencement of such case or cases, and shall use its best
efforts to obtain Bankruptcy Court authorization thereof. Magellan shall use its
reasonable best efforts to obtain such Bankruptcy Court approval and
authorization subject only to the subsequent review by the Bankruptcy Court
under the standard of review provided in section 328(a) of the Bankruptcy Code,
and not subject to the standard of review set forth in section 330 of the
Bankruptcy Code. Magellan shall supply HPI and its counsel with a draft of such
application and any proposed order authorizing HPI's retention sufficiently in
advance of the filing of such application and proposed order to enable HPI and
its counsel to review and comment thereon.

        HPI acknowledges that in the event that the Bankruptcy Court approves
its retention by Magellan pursuant to the application process described in this
Section 5, payment of HPI's fees and expenses shall be subject to (i) the
jurisdiction and approval of the Bankruptcy Court under section 328(a) of the
Bankruptcy Code and any order approving HPI's retention, (ii) any applicable fee
and expense guidelines and/or orders and (iii) any requirements governing
interim and final fee applications. In the event that HPI's engagement hereunder
is approved by the Bankruptcy Court, Magellan shall pay all fees and expenses of
HPI hereunder as promptly as practicable in accordance with the terms hereof and
the orders governing interim and final fee applications, and after obtaining all
necessary further approvals from the Bankruptcy Court, if any. After
commencement of a case or cases under chapter 11, if the monthly payments
pursuant to paragraph 2(a) are not being made currently, HPI shall have no
obligation to provide any services under this Agreement unless and until HPI's
retention under the terms of this Agreement is approved in the manner set forth
above and any such approval order of the Bankruptcy Court is not subject to
appeal, rehearing, reconsideration or petition for certiorari, and which order
is reasonably acceptable to HPI in all material respects.

6.No Third-Party Beneficiary

        Magellan acknowledges that all advice (written or oral) given by HPI and
the Officers to Magellan in connection with the Engagement is intended solely
for the benefit and use of Magellan (limited to its Board and management and
other professionals as the Board or management may direct from time

6

--------------------------------------------------------------------------------


to time) in considering the matters to which the Engagement relates. Magellan
agrees that no such advice shall be used for any other purpose or reproduced,
disseminated, quoted or referred to at any time in any manner or for any purpose
other than accomplishing the tasks referred to herein or in discussions with
Magellan's shareholders or creditors in connection with such tasks, without
HPI's prior approval (which shall not be unreasonably withheld or delayed),
except as required by law.

7.Conflicts

        HPI and each of the Officers are not currently aware of any existing or
pending relationship that might create a conflict of interest with Magellan or
those parties-in-interest of which it is aware. Because HPI is a consulting firm
that serves clients on a national basis in numerous cases, both in and out of
court, it is possible that HPI may have rendered services to or have business
associations with other entitles or people which had or have or may have
relationships with Magellan, including creditors of Magellan. In the event you
accept the terms of the Engagement, HPI and each of the Officers agree not to
represent the interests of such entitles or people such that any conflict of
interest exists or may arise at any time hereafter.

8.Confidentiality / Non-Solicitation

        HPI and the Officers acknowledge that they have executed a
Confidentiality Agreement, dated November 23, 2002, by and among the parties
hereto and such agreement shall remain in full force and effect, except as
superceded by this paragraph. HPI and the Officers agree not to solicit or
recruit any employees of Magellan for a period from the date hereof until
18 months subsequent to the termination of this Agreement. HPI and the Officers
agree not to solicit or contact any of Magellan's customers or providers in a
manner which would in any way interfere with Magellan's business for a period of
18 months subsequent to the termination of this Agreement.

9.Indemnification

        The attached Indemnification Agreement is incorporated herein by
reference and shall be executed upon and in connection with the acceptance of
this Agreement. In addition to the indemnity provided in the Indemnification
Agreement incorporated herein, Magellan shall indemnify each of the Officers for
all acts performed as an officer to the maximum extent permitted by law.
Magellan shall afford to each of the Officers directors' and officers' liability
insurance of the same type, terms, deductible, amounts and tenor as the best
such coverage it provides to any of its officers or directors from the same or a
comparable insurance provider. Termination of the Engagement shall not affect
any of these indemnification and insurance provisions, which shall remain in
full force and effect.

10.Notices

        Notices given pursuant to any provision herein shall be in writing and
shall be mailed or delivered:

        if addressed to Magellan, to:

6950 Columbia Gateway Drive
Columbia, MD 21046
Attention: General Counsel

        if addressed to HPI, to:

Healthcare Partners Inc.
P.O. Box 1567
Avon, CT 06001

7

--------------------------------------------------------------------------------



11.Succession

        This Agreement shall be binding upon and inure to the benefit of
Magellan, HPI, the Officers and each of their respective successors, assigns,
heirs and representatives. None of HPI or the Officer may assign any of their
rights or duties hereunder without the consent of Magellan.

12.Miscellaneous

        This Agreement (together with the attached Indemnification Agreement);
(a) shall be governed and construed in accordance with the laws of the State of
New York, regardless of the laws that might otherwise govern under applicable
principles of conflict of laws thereof; (b) incorporates the entire
understanding of the parties with respect to the subject matter hereof; and
(c) may not be amended or modified except in writing executed by all parties
hereto. Neither HPI nor the Chief Executive Officer may delegate their
obligations hereunder, and any such attempted delegation shall be null and void
and without effect. Magellan, the Officers and HPI agree to waive trial by jury
in any action, proceeding or counterclaim brought by or on behalf of the parties
hereto with respect to any matter relating to or arising out of the Engagement
or the performance or non-performance of the Officers or HPI hereunder. If any
provision of this Agreement is held to be invalid or unenforceable, all
provisions of this Agreement which can be given effect without such invalid or
unenforceable provision shall remain in full force and effect. This Agreement
may be executed in one or more counterparts, each of which shall be deemed to be
an original, but all of which together shall constitute one and the same
instrument.

        Please sign the enclosed copy of this and the attached Indemnification
Agreement to acknowledge your agreement with their terms.

        Very truly yours,
 
 
 
 
Healthcare Partners Inc.
 
 
 
 
By:
           

--------------------------------------------------------------------------------

Steven J. Shulman
Principal
ACCEPTED AND AGREED to as
of the date first written above:
 
 
 
Magellan Health Services, Inc.
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
     

--------------------------------------------------------------------------------

Henry T. Harbin, M.D.
Chairman of the Board of Directors      
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------

Steven J. Shulman
 
 
 
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------

René Lerer, M.D.
 
 
 

8

--------------------------------------------------------------------------------


INDEMNIFICATION AGREEMENT


        This indemnity is made part of that certain engagement agreement, dated
December 3, 2002 (which together with any renewals, modifications or extensions
thereof, is herein referred to as the "Engagement") between and among Magellan
Health Services, Inc. ("Magellan"), Healthcare Partners Inc. ("HPI"), Steven J.
Shulman ("Shulman" or the "Chief Executive Officer"), Dr. René Lerer ("Lerer",
and with Shulman, and Keith Kudla ("Kudla"), Danna Mezin, each an "Officer" and,
collectively, the "Officers"), for services to be rendered to Magellan by ICHG
and the Officers.

        A.    Magellan agrees to indemnify and hold harmless each of HPI, its
shareholders, directors, officers, employees, agents, representatives and
subcontractors (each, an "Indemnified Party" and collectively, the "Indemnified
Parties") against any and all losses, claims, damages, liabilities, penalties,
obligations and expenses, including the costs for one counsel for all
Indemnified Parties, whether or not in connection with litigation in which any
Indemnified Party is a party, or enforcing the Agreement (including this
Indemnification Agreement), as and when incurred, caused by, relating to, based
upon or arising out of (directly or indirectly) the Indemnified Parties'
acceptance of or the performance or nonperformance of their obligations under
the Agreement; provided, however, such indemnity shall not apply to any such
loss, claim, damage, liability or expense to the extent it is found in a final
judgment by a court of competent jurisdiction (not subject to further appeal) to
have resulted from such Indemnified Party's gross negligence or willful
misconduct. Magellan also agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to
Magellan for or in connection with the engagement of HPI, except to the extent
for any such liability for losses, claims, damages, liabilities or expenses that
are found in a final judgment by a court of competent jurisdiction (not subject
to further appeal) to have resulted from such Indemnified Party's gross
negligence or willful misconduct. Magellan further agrees that it will not,
without the prior consent of an Indemnified Party, settle or compromise or
consent to the entry of any judgment in any pending or threatened claim, action,
suit or proceeding in respect of which such Indemnified Party seeks
indemnification hereunder (whether or not such Indemnified Party is an actual
party to such claim, action, suit or proceedings) unless such settlement,
compromise or consent includes an unconditional release of such Indemnified
Party from all liabilities arising out of such claim, action, suit or
proceeding, which consent shall not be unreasonably withheld.

        B.    These indemnification provisions shall be in addition to any
liability which Magellan may otherwise have to the Indemnified Parties.

        C.    If any action, proceeding or investigation is commenced to which
any Indemnified Party proposes to demand indemnification hereunder, such
Indemnified Party will notify Magellan in writing with reasonable promptness and
shall describe in reasonable detail the nature of such action, proceeding or
investigation; provided, however, that any failure by such Indemnified Party to
notify Magellan will not relieve Magellan from its obligations hereunder, except
to the extent that such failure shall have prejudiced the defense of such
action. Magellan shall promptly pay expenses reasonably incurred by any
Indemnified Party in defending, participating in, or settling any action,
proceeding or investigation in which such Indemnified Party is a party or is
threatened to be made a party or otherwise is participating in by reason of the
Engagement under the Agreement, upon submission of detailed invoices therefor,
whether in advance of the final disposition of such action, proceeding, or
investigation or otherwise. Each Indemnified Party hereby undertakes, and
Magellan hereby accepts its undertaking, to repay any and all such amounts so
advanced if it shall ultimately be determined that such Indemnified Party is not
entitled to be indemnified therefor. If any such action, proceeding or
investigation in which an Indemnified Party is a party is also against Magellan,
Magellan may, in lieu of advancing the expenses of separate counsel for such
Indemnified Party, provide such Indemnified Party with legal representation by
the same counsel who represents Magellan, provided such counsel is reasonably
satisfactory to such Indemnified Party, at no cost to such Indemnified Party;
provided, however, that if such counsel or counsel to the Indemnified Party
shall determine that due to the

9

--------------------------------------------------------------------------------


existence of actual or potential conflicts of interest between such Indemnified
Party and Magellan such counsel is unable to represent both the Indemnified
Party and Magellan, then the Indemnified Party shall be entitled to use separate
counsel of its own choice, and Magellan shall promptly pay the reasonable
expenses of such separate counsel upon submission of invoices therefor. Nothing
herein shall prevent an Indemnified Party from using separate counsel of its own
choice at its own expense. Magellan will be liable for any settlement of any
claim against an Indemnified Party made with Magellan's written consent, which
consent shall not be unreasonably withheld.

        D.    In order to provide for just and equitable contribution if a claim
for indemnification pursuant to these indemnification provisions is made but it
is found in a final judgment by a court of competent jurisdiction (not subject
to further appeal) that such indemnification may not be enforced in such case,
even though the express provisions hereof provide for indemnification, then the
relative fault of Magellan, on the one hand, and the Indemnified Parties, on the
other hand, in connection with the statements, acts or omissions which resulted
in the losses, claims, damages, liabilities and costs giving rise to the
indemnification claim and other relevant equitable considerations shall be
considered; and further provided that in no event will the Indemnified Parties'
aggregate contribution for all losses, claims, damages, liabilities and expenses
with respect to which contribution is available hereunder exceed the amount of
fees actually received by the Indemnified Parties pursuant to the Agreement. No
person found liable for a fraudulent misrepresentation shall be entitled to
contribution hereunder from any person who is not also found liable for such
fraudulent misrepresentation.

        E.    In the event Magellan and HPI seek judicial approval for the
assumption of the Agreement or authorization to enter into a new engagement
agreement pursuant to either of which HPI would continue to be engaged by
Magellan, Magellan shall promptly pay expenses reasonably incurred by the
Indemnified Parties, including reasonable attorneys' fees and expenses, in
connection with any motion, action or claim made either in support of or in
opposition to any such retention or authorization, whether in advance of or
following any judicial disposition of such motion, action or claim, promptly
upon submission of invoices therefor and regardless of whether such retention or
authorization is approved by any court. Magellan will also promptly pay the
Indemnified Parties for any reasonable expenses incurred by them, including
reasonable attorneys' fees and expenses, in seeking payment of all amounts owed
it under the Agreement (or any new engagement agreement) whether through
submission of a fee application or in any other manner, without offset,
recoupment or counterclaim, whether as a secured claim, an administrative
expense claim, an unsecured claim. a prepetition claim or a postpetition claim.

        F.    Neither termination of the Agreement nor termination of HPI's
engagement shall affect these indemnification provisions, which shall thereafter
remain operative and in full force and effect.

        G.    The rights provided herein shall not be deemed exclusive of any
other rights to which the Indemnified Parties may be entitled under the
certificate of incorporation or bylaws of Magellan, any

10

--------------------------------------------------------------------------------


other agreements, any vote of stockholders or disinterested directors of
Magellan, any applicable law or otherwise.

    HEALTHCARE PARTNERS INC.
 
 
By:


--------------------------------------------------------------------------------

Steven J. Shulman
Principal
 
 
MAGELLAN HEALTH SERVICES, INC.
 
 
By:


--------------------------------------------------------------------------------

Henry T. Harbin, M.D.
Chairman of the Board of Directors
 
 
 


--------------------------------------------------------------------------------

Steven J. Shulman
 
 
 


--------------------------------------------------------------------------------

René Lerer, M.D.

11

--------------------------------------------------------------------------------




SCHEDULE A
Top 20 Contracts


Top 20 Contracts (Customer contracts by and between
Magellan and/or any of its subsidiaries and the following parties)

TennCare

Aetna (CSE—Overall)

Horizon

IBC

BCBS of Mass

BCBS of Texas

Carefirst

BCBS of Georgia

Anthem Ohio

Anthem Kentucky

Anthem Indiana

Highmark

Connecticare

Maryland Health Partners

State of Illinois

Capital—CBC

BCBS North Carolina

Unicare

BCBS Arizona

Humana Ohio

12

--------------------------------------------------------------------------------




SCHEDULE B
Letter re: Confidentiality and Non-Hire


December 16, 2002

Magellan Health Services, Inc.
6950 Columbia Gateway Drive
Columbia, MD 21046

Ladies and Gentlemen:

        Each of Keith Kudla ("Kudla") and Danna Mezin ("Mezin") hereby
understand that, through Healthcare Partners Inc. ("HPI") they are being engaged
by Magellan Health Services, Inc. ("Magellan"). Pursuant to the terms of such
engagement, each of Kudla and Mezin will become officers of Magellan and will
devote substantially all of their business time and efforts to the services and
duties in connection with such engagement.

        Each of the persons listed below acknowledge that they have executed a
Confidentiality Agreement, dated November 23, 2002, by and among the parties
hereto and such agreement shall remain in full force and effect, except as
superceded by this paragraph. Each of such persons listed below agree not to
solicit, or recruit any employees of Magellan for a period from the date hereof
until eighteen months subsequent to the termination of their engagement (or
HPI's engagement) with Magellan. Each of the persons listed below agree not to
solicit or contact any of Magellan's customers or providers in a manner which
would in any way interfere with Magellan's business for a period of eighteen
months subsequent to the termination of their engagement (or HPI's engagement)
with Magellan.

         

--------------------------------------------------------------------------------

Keith Kudla
 
 
 
 
 


--------------------------------------------------------------------------------

Danna Mezin
AGREED AND ACKNOWLEDGED:
 
 
 
Magellan Health Services, Inc.
 
 
 
By:
 


--------------------------------------------------------------------------------

Henry T. Harbin, M.D.
Chairman of the Board of Directors
 
 
 

13

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(au)



HEALTHCARE PARTNERS INC.
INDEMNIFICATION AGREEMENT
SCHEDULE A Top 20 Contracts
SCHEDULE B Letter re: Confidentiality and Non-Hire
